DETAILED ACTION

Claims 1-20 are currently pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted 06/30/2022, 08/24/2022 and 10/05/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. Please note that all Foreign Patent and NPL documents are contained in the parent application 16/554958.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 and 16 of U.S. Patent No. 10,963,336, hereinafter ‘336. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same features, simply reworded, with the listed claims in the current application being broader than ‘336. 
Claims 1, 9 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 15 of U.S. Patent No. 11,379,299, hereinafter ‘299. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same features, simply reworded, with the listed claims in the current application being broader than ‘299. A table of this comparison is shown below:
17/854331
US-11,379,299
US-10,963,336
1. An apparatus comprising:
    a memory array corresponding to a plurality of memory addresses, each memory address of the plurality of memory addresses associated with a first portion of the memory array configured to store user data and with a second portion of the memory array configured to store error-correcting code (ECC) data associated with the user data of the first portion when an ECC function of the apparatus is enabled;
    a register configured to store one or more bits indicating an option from a plurality of options for interacting with the second portion of the memory array when the ECC function of the apparatus is disabled; and
    circuitry configured to: determine the indicated option based on the one or more bits stored in the register, and 
interact with the second portion of the memory array based on the indicated option.
1. An apparatus comprising: 
    a memory array including a first portion configured to store user data and a second portion configured to store error checking and correcting (ECC) data; 







        




    
a register configured to store one or more bits indicating options for a host device to access the memory array when an ECC function of the apparatus is disabled; and 
    



circuitry configured to: 
receive an input from the host device selecting one of the options; 

      update the one or more bits in the register based on the input; and 
        
        communicate with the host device in accordance with the one or more bits updated in the register.
1. An apparatus comprising: 
    a memory array corresponding to a plurality of memory addresses, each memory address of the plurality of memory addresses associated with a first portion of the memory array configured to store user data and with a second portion of the memory array configured to store error-correcting code (ECC) data associated with the user data of the first portion when an ECC function of the apparatus is enabled; 
    




a register configured to store one or more bits corresponding to a plurality of options for a host device to access the memory array when the ECC function is disabled; and 
    



circuitry configured to: 
        select an option from the plurality of options based on an input from the host device when the ECC function is disabled; 
        update the one or more bits in the register based on the selected option; and 
       
communicate with the host device in accordance with the selected option when the ECC function is disabled.
9. A method comprising: 
    storing, in a register of a memory device, one or more bits corresponding to an option selected from a plurality of options for interacting with a memory array of the memory device when an error-correcting code (ECC) function of the memory device is disabled, the memory array corresponding to a plurality of memory addresses each associated with a first portion of the memory array configured to store user data and with a second portion of the memory array configured to store ECC data associated with the user data of the first portion when the ECC function of the memory device is enabled; 
    receiving, at the memory device, an access command associated with a memory address of the plurality of memory addresses; and 
    interacting with the second portion of the memory array in response to the access command and based at least in part on the indicated option.
9. A method comprising: 
    receiving, at a memory device, an input from a host device selecting one of options for the host device to access a memory array of the memory device when an error checking and correcting (ECC) function of the memory device is disabled, the memory array including a first portion configured to store user data and a second portion configured to store ECC data; 



    storing, in a register of the memory device, one or more bits corresponding to the selected option; 

    receiving, after storing the one or more bits in the register, an access command directed to the memory array from the host device; 
    accessing the first portion, the second portion, or both in response to receiving the access command and based at least in part on the one or more bits stored in the register; and 


    communicating with the host device in accordance with the selected option.
11. A method comprising: 
    receiving, at a memory device, a signaling that indicates an option selected from a plurality of options for a host device to access a memory array of the memory device when an error-correcting code (ECC) function of the memory device is disabled, the memory array corresponding to a plurality of memory addresses each associated with a first portion of the memory array configured to store user data and with a second portion of the memory array configured to store ECC data associated with the user data of the first portion when an ECC function of the memory device is enabled; 
    storing, in a register of the memory device, one or more bits corresponding to the option selected from the plurality of options; 
    receiving, at the memory device, an access command associated with a memory address of the plurality of memory addresses; 
   
 accessing the first portion of the memory array, the second portion of the memory array, or both in response to the access command and based at least in part on the selected option as indicated by the one or more bits stored in the register; and 
    communicating with the host device in accordance with the selected option.
15. A memory system comprising: 
a host device; and 
a memory device including: 
    a memory array corresponding to a plurality of memory addresses, each memory address of the plurality of memory addresses associated with a first portion of the memory array configured to store user data and with a second portion of the memory array configured to store error- correcting code (ECC) data associated with the user data of the first portion when an ECC function of the apparatus is enabled; and 
    a register configured to store one or more bits indicating an option from a plurality of options for interacting with the second portion of the memory array when the ECC function of the apparatus is disabled; 
    wherein the memory device is configured to: determine the indicated option based on the one or more bits stored in the register, and communicate with the host device based on the indicated option.
15. A memory system comprising: 
    a host device; and 
    a memory device including: 
        a memory array having a first portion configured to store user data and a second portion configured to store error checking and correcting (ECC) data; and 








        a register configured to store one or more bits indicating options for the host device to access the memory array when an ECC function of the memory device is disabled; 
        wherein the host device is configured to transmit an input selecting one of the options to access the memory array, and 
        wherein the memory device is configured to: 
            receive the input from the host device; 

             update the one or more bits in the register based on the input; and 

          communicate with the host device in accordance with the one or more bits updated in the register.
16. A memory system comprising: 
    a host device; and 
    a memory device including: 
        a memory array corresponding to a plurality of memory addresses, each memory address of the plurality of memory addresses corresponding to a first portion of the memory array configured to store user data and to a second portion of the memory array configured to store error checking and correcting (ECC) data associated with the user data of the first portion when an ECC function of the memory device is enabled; and 
        a register configured to store one or more bits corresponding to a plurality of options for the host device to access the memory array when the ECC function is disabled; 
        wherein the host device is configured to transmit an input directed to the plurality of options to access the memory array, and 
        wherein the memory device is configured to: 
            select an option from the plurality of options based on the input from the host device; 
            update the one or more bits in the register based on the selected option; and 
            communicate with the host device in accordance with the selected option.



Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the nonstatutory double patenting rejection set forth in this Office action. A full statement of reason for allowance will be given after Applicant’s response to the current rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tan et al. (US-20090113272) teaches Systems and/or methods that facilitate error correction of data are presented. An error correction code (ECC) control component facilitates enabling or disabling error correction of data being written to or read from memory, such as flash memory, based on ECC indicator data associated with a piece of data. The ECC control component can analyze data, parity code, and/or indicator data associated with the incoming data and/or data stored in the memory location where the incoming data is to be written to determine whether parity code can be written for the incoming data and/or whether error correction can be enabled with respect to the incoming data. Error correction can be enabled when an indicator bit associated with the data is unprogrammed (e.g., bit set to `1` state) and can be disabled by programming the indicator bit (e.g., bit set to a `0` state). (Abstract).
[D]uring a read operation, the ECC control component 108 can analyze the indicator bit associated with the data being read from a memory location in the memory array 104 to determine whether the indicator bit is set to enable or disable error correction with regard to the data being read. If the indicator bit is set at `1` or unprogrammed, the ECC control component 108 can determine that the error correction is enabled and the associated data can be error corrected by the ECC component 106 using parity information associated therewith and/or otherwise decoded, and the error corrected data can be provided as an output from the memory 102. If the indicator bit is set or programmed to `0`, the ECC control component 108 can disable the error correction as to the associated data being read from the memory location. The read data can be provided as an output from the memory 102 without error correction. (See 4 [0034]-[0040], [0071] and Figs. 3 and 9).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J TABONE JR whose telephone number is (571)272-3827. The examiner can normally be reached M-F 9 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN J TABONE  JR/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        11/04/2022